Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-7, and 9-13 are pending in the present application, with claims 1 and 7 being independent. Claims 1, 4,  5, 7, 11, and 13 have been amended and claims 2 and 8 have been cancelled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03 December 2019; 20 January 2020, 20 February 2020, 03 November 2020, 13 August 2021, and 13 September 2021 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 9 and 10, filed 13 August 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-13, along with accompanying amendments received on 13 August 2021 and 09 September 2021 have been fully considered and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claims 1-13 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Olajumoke Kassim (Reg. No. 73,571) on 10 September 2021.


Claim 1. (Currently Amended) A method for obtaining layout data of a plurality of new obstacles in a point cloud, comprising:
acquiring a point cloud of a frame, the point cloud comprising a plurality of original obstacles, each original obstacle comprising position data; 
obtaining a plurality of position voids by removing the original obstacles from the point cloud, and filling the position voids with data of a surrounding environment of the position voids to obtain a real background of the point cloud;
arranging the plurality of new obstacles labeled by labeling data of the plurality of new obstacles in the real background of the point cloud, wherein the labeling data comprises position data and an obstacle type of each of the plurality of new obstacles;
dividing the point cloud into a plurality of regions, such that a first new obstacle of the plurality of new obstacles is arranged and adjusted in each region; and 
adjusting the plurality of new obstacles based on the labeling data of the plurality of new obstacles to obtain layout data of the plurality of new obstacles.

Claim 7. (Currently Amended) A device for obtaining layout data of a plurality of new obstacles in a point cloud, comprising:
one or more processors; and
a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to:
acquire a point cloud of a frame, the point cloud comprising a plurality of original obstacles, each original obstacle comprising position data;

arrange the plurality of new obstacles labeled by labeling data of the plurality of new obstacles in the real background of the point cloud, wherein the labeling data comprises position data and an obstacle type of each of the plurality of new obstacles;
divide the point cloud into a plurality of regions, wherein a first new obstacle of the plurality of new obstacles is arranged and adjusted in each region; and
adjust the plurality of new obstacles based on the labeling data of the plurality of new obstacles to obtain layout data of the plurality of new obstacles.

13. (Currently Amended) A non-transitory computer readable storage medium having computer programs stored thereon, wherein the programs, when being executed by a  processor, implement operations of:
acquiring a point cloud of a frame, the point cloud comprising a plurality of original obstacles, each original obstacle comprising position data;
obtaining a plurality of position voids by removing the original obstacles from the point cloud, and filling the position voids with data of a surrounding environment of the position voids to obtain a real background of the point cloud;
arranging the plurality of new obstacles labeled by labeling data of the plurality of new obstacles in the real background of the point cloud, wherein the labeling data comprises position  data and an obstacle type of each of the plurality of new obstacles;
dividing the point cloud into a plurality of regions, such that a first new obstacle of the plurality of new obstacles is arranged and adjusted in each region; and

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record when considered as a whole, does not teach or suggest each and every limitation of the independent claims when considered as a whole with each and every ordered limitation. The examiner is incorporating applicant’s arguments into the reasons for allowance, because as laid out on pages 10-15 of applicant’s remarks, the prior art of record does not teach or reasonably suggest each and every distinguishing feature of the amended independent claims. For instance, with respect to claim 1, the prior art of record does not teach or reasonably suggest at least “acquiring a point cloud of a frame, the point cloud comprising a plurality of original obstacles, each original obstacle comprising position data; obtaining a plurality of position voids by removing the original obstacles from the point cloud, and filling the position voids with data of a surrounding environment of the position voids to obtain a real background of the point cloud; arranging the plurality of new obstacles labeled by labeling data of the plurality of new obstacles in the real background of the point cloud, wherein the labeling data comprises position data and an obstacle type of each of the plurality of new obstacles; dividing the point cloud into a plurality of regions, such that a first new obstacle of the plurality of new obstacles is arranged and adjusted in each region; and adjusting the plurality of new obstacles based on the labeling data of the plurality of new obstacles to obtain layout data of the plurality of new obstacles”.  Claims 7 and 13 recite substantially similar subject matter as to that of claim 1.  Accordingly the subject matter of the independent claims are found to be allowable.  Claims depending thereon are also found to be allowable for at least the reasons set forth with respect to claims from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/MICHAEL J COBB/Primary Examiner, Art Unit 2613